DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A and Species 1 in the reply filed on 9/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because MPEP 808.02 (C) makes clear that burden is established if the use of different search queries would be necessary to search the distinct species. In the case of Species A, one would need to use different search queries to perform a complete search of peaks in a single plane and peaks in different planes. Similar logic/arguments applies to Species 1, as well. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 24, 28, 34 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/22/22.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/2/20, 9/15/20 and 5/20/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the first paragraph, the continuity data should be updated to indicate that US App. No. 14/963,303 is now US Patent No. 10,675,478.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-27, 29-33, 35-37 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-23 of U.S. Patent No. 10,675,478. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-27, 29-33, 35-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pianca et al. (US 2003/0050681, hereinafter Pianca).
Regarding claims 21, 31 and 40, Pianca discloses an implantable cardioverter-defibrillator system with an implantable medical lead 300 (fig. 3A and par. 0002, 0043, 0044, 0072). A lead body 310 has a major longitudinal axis extending between a distal end and a proximal end, as seen in figure 3A (par. 0040). A part of the distal portion 320 is undulating such that a plurality of electrode (also considered “electrode segments”) 340/342/344/346/348/349 are disposed along the distal portion wherein the electrodes are configured to assume a curved shape (see figure 3A and par. 0042). Each of the electrodes is connected to a cardiac device for pacing, sensing and/or cardioversion -defibrillation (par. 0044, 0070, 0072). Therefore, any of the electrodes alone or in combination with other electrodes can be considered “a set of defibrillation electrode segments” and/or “one or more electrodes” for pacing or sensing, as claimed.
Regarding claims 22, 23, 32 and 33, as seen in figure 3A, a first peak is shown extending down and away from the major longitudinal axis of the lead while a second peak is shown extending up and away from the major longitudinal axis of the lead. Both peaks are within a common plane (par. 0041). Electrodes 340, 342 and 344 can be considered the set of defibrillation electrode segments and electrodes 346, 348 and 349 can be considered the one or more electrodes.
Regarding claims 25 and 35, electrodes 342 and 348 can be considered the set of defibrillation electrode segments and electrodes 344 and 346 can be considered the one or more electrodes.
Regarding claims 26, 27, 36 and 37, a conductor 350 is disposed within the lead body and is electrically connected to the set of defibrillation electrode segments at the distal end and to a connector for coupling to a pulse generator at the proximal end (par. 0048, 0044, 0072). 
Regarding claims 29 and 39, the electrode are placed surrounding the major longitudinal axis of the lead, as seen in figure 3A.
Regarding claim 30, electrodes 342 and 348 can be considered the set of defibrillation electrode segments, electrodes 344 and 346 can be considered the first one or more electrodes and electrodes 340 and 349 can be considered the second one or more electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792